DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “an I/O interface” in line 6.  This limitation appears to be an acronym and must be fully spelled out before the use of the acronym may be used through the associated dependent claims.
Claim 11 recites the limitation “an I/O interface” in line 11.  This limitation appears to be an acronym and must be fully spelled out before the use of the acronym may be used through the associated dependent claims.
Claim 15 recites the limitation “an M-BUS interface” in line 11.  This limitation appears to be an acronym and must be fully spelled out before the use of the acronym may be used through the associated dependent claims.
Claim 20 recites the limitation “an M-BUS interface” in line 2.  This limitation appears to be an acronym and must be fully spelled out before the use of the acronym may be used through the associated dependent claims.
Claims 2-10 are rejected for inheriting the deficiencies of claim 1.
Claims 11-15 are rejected for inheriting the deficiencies of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. 2004/0227503 (called Bowman hereinafter) in view of Cook et al. 2014/0184198 (called Cook hereinafter).

Regarding independent claim 11, Bowman teaches, in Figures 1 and 2, a power meter (Figs 1 and 2; para [0016]), comprising: 
a plurality of first terminals (22) for receiving a measure of current (para [0017]) of each of one or more phases of power (para [0016-0017]; the current sensors measure current for multiple phases) that is delivered to a load (18); 
a plurality of second terminals (23A-23C) for receiving a measure of voltage (para [0017]) of each of one or more phases of power (para [0016-0017]; the voltage sensors measure voltage for multiple phases) that is delivered to the load; 
a controller (24) operatively coupled to the plurality of first terminals and the plurality of second terminals (Fig. 2), the controller configured to determine a number of power monitor parameters based on the measure of current of each of one or more phases of power that is delivered to the load (para [0026]; load balancing between the different phases) and/or the measure of voltage of each of one or more phases of power that is delivered to the load (para [0026]; load balancing determination uses both the currents and voltages sensed).
Bowman fails to teach an I/O interface for communicating one or more of the power monitor parameters over a network using a configurable mapping that maps the power monitor parameters with corresponding addressable locations.
Cook teaches an I/O interface (60) for communicating one or more of the power monitor parameters over a network (62) using a configurable mapping that maps the power monitor parameters with corresponding addressable locations (para [0032-0034]; automated configuration of the power meter through MODBUS).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Bowman with the automated configuration of a power meter as described by Cook for the purpose of properly configuring the power meter to function correctly when placed into a new environment.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, in view of Cook and further in view of Rosenberg 8260695.

Regarding claim 12, Bowman and Cook teach the power meter of claim 11, but fail to teach wherein the configurable mapping can be changed to emulate each of two or more different power meters.
Rosenberg teaches wherein the configurable mapping can be changed to emulate each of two or more different power meters (Column 2 lines 37-41; emulating the power meter functions to determine to determine accuracy of the power meter).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Bowman and Cook with the emulation of the power meter as described by Rosenberg for the purpose of determining the accuracy of the measurements performed by the power meter.

Regarding claim 13, Bowman, Cook and Rosenberg teach the power meter of claim 12, Rosenberg further teaches wherein the configurable mapping is defined by a configuration file, and wherein a first configuration file is used to emulate a first power meter and a second different configuration file is used to emulate a second power meter (Column 2 lines 37-41 and Column 5 lines 10-15; the emulation of the power meter would be configured to be emulated as closely as possible to the particular power meter being emulated, thus depending on the particular power meter being used an appropriate configuration of emulation of the power meter would be employed).

Regarding claim 14, Bowman, Cook and Rosenberg teaches the power meter of claim 13, but fail to teach wherein the first power meter is of a first brand and the second power meter is of a different brand.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wherein the first power meter is of a first brand and the second power meter is of a different brand since Rosenberg teaches emulating power meter functions (Column 2 lines 37-41 and Column 5 lines 10-15), thus one skilled in the art may use various models of a power meter that is emulated to allow flexibility in the usage of power meters within their system and does not limit system to the usage of a singular model of a power meter.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, in view of Cook and further in view of Axelsson et al. 2015/0185259 (called Axelsson hereinafter).

Regarding claim 15, Bowman and Cook teach the power meter of claim 11, Cook further teaches the addressable locations corresponding to byte addresses (para [0024]).
Bowman and Axelsson fail to teach wherein the I/O interface is an M-BUS interface.
Axelsson teaches wherein the I/O interface is an M-BUS interface (para [0030]; M-bus communication protocol).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Bowman and Cook with the M-bus communication protocol as described by Axelsson for the purpose of using a known communication protocol to communicate between various device so as to consolidate data collected.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrba et al. 2017/0184697 (called Kostrba hereinafter) in view of Cook.

Regarding independent claim 16, Kostrba teaches a method of replacing a first power meter with a second power meter (para [0041-0042]; removal of a power meter for recalibration/replacement and installation of another power meter), the method comprising: 
removing a first power meter (para [0041-0042]; removal of the old power meter), wherein in response to a request from an external requesting device that references a first addressable location of the first power meter (para [0052]; “external computing device may receive the diagnostic data and provide updates to the power meter”), the first power meter provide a first power monitor parameter (para [0026]; current, voltage, power and other electrical parameters are output by the power meter); 
installing a second power meter in place of the first power meter (para [0041-0042]; installation of another power meter).
Kostrba fails to teach wherein the second power meter has a configurable mapping between a plurality of power monitor parameters including the first addressable location and a plurality of addressable locations including the first addressable location; and configuring the configurable mapping of the second power meter to map the first addressable location to the first power monitor parameter.
Cook teaches wherein the second power meter has a configurable mapping between a plurality of power monitor parameters including the first addressable location and a plurality of addressable locations including the first addressable location (para [0006 and 0032-0034]; using MODBUS to configure the power meter to conform to the system it is placed in); and configuring the configurable mapping of the second power meter to map the first addressable location to the first power monitor parameter (para [0032-0034]; automated configuration of the power meter through MODBUS).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kostrba with the automated configuration of a power meter as described by Cook for the purpose of properly configuring the power meter to function correctly when placed into a new environment.

Regarding claim 17, Kostrba and Cook teach the method of claim 16, Cook further teaches configuring the configurable mapping comprises downloading a configuration file to the second power meter (Fig. 2; para [0018 and 0032-0034]; data processing system 75 used to automate/manage the operations of the power meter).

Regarding claim 18, Kostrba and Cook teach the method of claim 17, Kostrba further teaches wherein the configuration file is downloaded from a mobile device via a wireless interface (para [0048]; wireless communication technique).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrba, in view of Cook and further in view of Rosenberg.

Regarding claim 19, Kostrba and Cook teach the method of claim 16, but fail to teach wherein the second power meter is configured to emulate the first power meter from a perspective of the external requesting device.
Rosenberg teaches wherein the second power meter is configured to emulate the first power meter from a perspective of the external requesting device (Column 2 lines 37-41; emulating the power meter functions to determine to determine accuracy of the power meter).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kostrba and Cook with the emulation of the power meter as described by Rosenberg for the purpose of determining the accuracy of the measurements performed by the power meter.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrba, in view of Cook and further in view of Axelsson.

Regarding claim 20, Kostrba and Cook teach the method of claim 16, Cook further teaches the first addressable location corresponds to an addressable register location (para [0024]).
Kostrba and Cook fail to teach wherein the first power meter receives the request from the external requesting device across an M-BUS.
Axelsson teaches wherein the first power meter receives the request from the external requesting device across an M-BUS (para [0030]; M-bus communication protocol).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Bowman and Cook with the M-bus communication protocol as described by Axelsson for the purpose of using a known communication protocol to communicate between various device so as to consolidate data collected.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“receive one or more power monitor parameters requests from an external requesting device via the I/O interface, wherein each of the one or more power monitor parameter requests includes an expected address for a requested one of the one or more power monitor parameters; store a mapping between one or more of the power monitor parameters and one or more of the expected addresses of the external requesting device; transmit the requested one of the one or more power monitor parameters to the external requesting device via the I/O interface using the stored mapping; and allowing a user to change the stored mapping between one or more of the power monitor parameters and one or more expected addresses to accommodate a different external requesting device,” when used in combination with all other limitations of claim 1.
	Claims 2-10 are allowed for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mancuso et al. discloses “Load-side voltage detection via electric metering processing” (see 2012/0078546)
Bowman et al. discloses “Power monitoring system” (see 2005/0248896)
Cook discloses “Phase canceling current transducer” (see 2011/0156698)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867